UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ϲͬϯͬϮϬϮϭ
 Yutong Jin,

                                Plaintiff,
                                                            1:20-cv-09129 (MKV) (SDA)
                    -against-
                                                            ORDER
 Solomon Choi,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, during which Plaintiff indicated her

agreement to settle this action in accordance with the terms previously negotiated by the parties,

it is hereby Ordered as follows:

   1. Provided that Plaintiff executes a settlement agreement no later than June 9, 2021,

       Defendant shall make payment no later than June 17, 2021.

   2. Defendant shall file a letter no later than June 17, 2021, confirming that the agreement

       has been executed and that payment has been made or advising the Court as to the status

       of settlement.

SO ORDERED.

DATED:         New York, New York
               June 3, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
